Citation Nr: 0737177	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-31 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He died in June 1992; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 in which the RO denied the 
appellant's claim for service connection for the veteran's 
cause of death.  The appellant was provided with notice of 
the denial and of her appellate rights in correspondence 
dated later in June 2004.  She filed a notice of disagreement 
(NOD) in July 2004.  The RO issued a statement of the case 
(SOC) in September 2004.  The appellant thereafter perfected 
her appeal though a timely filed substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans Appeals) later in 
September 2004.  

In April 2005, the appellant testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C; a 
transcript of this hearing has been associated with the 
claims file.  

In January 2006, the Board remanded the matter on appeal to 
the RO for additional action, to include providing to the 
appellant notice compliant with provisions of the Veterans 
Claims Assistance of Act of 2000 (VCAA) (discussed in more 
detail below).  After accomplishing the requested action, the 
Appeals Management Center (AMC) in Washington, DC, continued 
the denial of the claim (as reflected in a September 2006 
SSOC), and as returned the matter to the Board.  

The Board notes that the VLJ who presided over the April 2005 
Board hearing is no longer employed at the Board.  In a 
letter dated September 2007, the appellant's representative 
acknowledged this fact, and informed the Board that the 
appellant waived her right to be scheduled for another 
hearing.  


FINDINGS OF FACT

1.  All necessary notification and development action in this 
appeal has been accomplished.

2.  The veteran's June 1992 death certificate lists the cause 
of death as neutropenia, due to or as a consequence of 
chemotherapy, due to or as a consequence of transitional cell 
cancer of the bladder.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The competent medical opinion evidence is at least evenly 
balanced on the question of whether the bladder cancer that 
caused the veteran's death was linked to exposure to chemical 
herbicides during his military service in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Considering the claim on appeal in light of the above-noted 
legal authority, and given the Board's favorable disposition 
of the claim, the Board finds that all necessary notification 
and development action in this appeal has been accomplished.
II.  Analysis

Service connection may be granted for disability (or death) 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  



To establish entitlement to service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2007).  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  Id.

The veteran's June 1992 death certificate reflects that he 
died, at age 45, from neutropenia, due to or as a consequence 
of chemotherapy, due to or as a consequence of transitional 
cell cancer of the bladder.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.

The veteran's service medical records reveal no evidence of 
cancer of cancer of any kind during active duty.  There also 
is no medical evidence that any malignant tumors had 
manifested, to a compensable degree, within one of his 
separation from service in December 1967.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the veteran's terminal bladder 
cancer was the result of his exposure to chemical herbicide 
while serving in the Republic of Vietnam during his period of 
active duty.  In this regard, his service medical records 
clearly indicate that he served in the Republic of Vietnam, 
as shown by medical reports dated November 1966, February 
1967, and November 1967, showing that he received treatment 
at the 25th Medical Dispensary in Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  Therefore, in the present case 
the late veteran's exposure to chemical herbicides during his 
service in Vietnam is presumed.

Under the governing legal authority, the following diseases 
are currently deemed associated with herbicide exposure:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The terminal bladder cancer that caused the veteran's death 
is not listed as one of the diseases presumed to be 
associated with herbicide exposure.  However, in the case of 
Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, VA must not only 
determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. § 
3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his terminal bladder 
cancer.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that, 
collectively, the medical opinion evidence described below 
reflects that it is at least as likely as not that the 
veteran's exposure to herbicides during Vietnam service 
caused the bladder cancer that, in turn, caused his death.

In an October 2001 statement, Dr. M.J.P., a private physician 
and oncologist who treated the veteran during his terminal 
hospitalization, expressed his opinion that it was more 
likely than not that there was a 50 percent probability that 
the veteran's fatal bladder cancer was the result of his 
exposure to herbicides during his military service.

In a November 2003 opinion, Dr. A.M.G., whose credentials 
included a Masters in Public Health as well as a medical 
degree, reported that she had reviewed the veteran's claims 
file and cited a 1990 medical study noting a correlation 
between exposure to herbicides and subsequent development of 
bladder cancer.  She observed that the veteran had died of 
bladder cancer at a relatively young age and expressed her 
opinion that, in view of the cited clinical study linking 
bladder cancer to exposure to herbicides, it was as likely as 
not that the veteran's exposure to herbicides in Vietnam 
caused his death.

In a May 2004 opinion, the VA physician who was Chief Public 
Health and Environmental Hazards Officer cited a 2002 medical 
study conducted by Institute of Medicine (IOM), National 
Academy of Sciences (NAS), which concluded that there was 
inadequate or insufficient evidence to determine whether or 
not an association existed between exposure to herbicides and 
urinary bladder cancer.  She stated in her opinion that VA, 
by law and precedent, accorded great weight to the findings 
of the IOM and therefore determined that she was unable to 
state that it was as likely, or at least as likely as not, 
that the veteran's carcinoma of the bladder was the result of 
exposure to herbicides used in Vietnam.  Although the written 
request for an opinion to the Chief Public Health and 
Environmental Hazards Officer addressed the private medical 
opinion of Dr. A.M.G., this opinion was neither mentioned nor 
refuted by the Chief Public Health and Environmental Hazards 
Officer in her opinion.

In a May 2007 opinion, Dr. E.S.K., who was the veteran's 
treating physician during his terminal hospitalization and a 
member of the Division of Renal Medicine at Johns Hopkins 
School of Medicine, stated that he was familiar with the late 
veteran's case and that in the time since his death in June 
1992, numerous medical articles had been published, including 
in 1998, that found a strong association between herbicide 
exposure (including Agent Orange) and development bladder 
cancer.  Dr. E.S.K. stated that his oncological consultant, 
Dr. M.J.P., felt strongly that the veteran's bladder cancer 
was more likely than not due to chemical exposure, and at the 
time of the veteran's demise the only chemical exposure the 
two physicians could elicit from the veteran's medical 
history was Agent Orange.

Considering the familiarity of Drs. A.M.G., E.S.K., and 
M.J.P. with the veteran's medical history and the relevant 
medical literature and studies from 1990 and 1998 that they 
cited, and considering Drs. E.S.K.'s and M.J.P.'s involvement 
with the treatment of the veteran for bladder cancer at the 
time of his death, as well as the relatively thorough 
explanation of their clinical conclusions, the Board finds 
that the opinions provided by these private physicians, which 
associate the veteran's terminal bladder cancer to his 
exposure to herbicides in Vietnam, are entitled to, at least 
the same probative value of opinion of the VA Chief Public 
Health and Environmental Hazards Officer.  Although the VA 
physician was much less familiar with the veteran's 
individual case and her opinion was relatively cursory in 
addressing the details of his case as compared to the 
opinions presented by the three private physicians, she cited 
the probative authority of the 2002 IOM study, which found 
that there insufficient or inadequate evidence to determine 
whether an association existed between exposure to herbicides 
and bladder cancer.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  The Board also finds it significant to note that the 
cited authority which underlies the VA physician's opinion 
did not actually rule out a medical association between 
exposure to herbicides and bladder cancer.

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 C.F.R. § 3.102 
(2007).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As in this case, the competent medical opinion evidence is at 
least evenly balanced on the question of whether the bladder 
cancer that caused the veteran's death was the result of 
presumed in-service exposure to herbicides during Vietnam 
service, the Board finds that, with resolution of all 
reasonable doubt in the appellant's favor, service connection 
for the cause of the veteran's death is warranted.


ORDER

Service connection for the veteran's cause of death is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


